METROPOLITAN HEALTH NETWORKS, INC.
 
Non-Qualified Stock Option Agreement
 
This Non-Qualified Stock Option Agreement certifies that, pursuant to the
Metropolitan Health Networks, Inc. (the “Company”) Omnibus Equity Compensation
Plan (the “Plan”), the Compensation Committee has granted an option to purchase
shares of common stock, par value $.001 per share (the “Common Stock”) of
Metropolitan Health Networks, Inc. as stated below.  Capitalized terms used
herein and not defined shall have the meaning ascribed to such terms in the
Plan.
 

 

  Optionee:     __________________________________________           Address:   
__________________________________________      
__________________________________________           Number of Shares    
_______ shares of the Common Stock (the Subject to the Option“Option Shares”)  
        Option Exercise Price:    US$_______ per share of Common Stock (the
“PerShare Exercise Price”), which is equal to the marketprice of the Common
Stock at [the end of businesson the day preceding the Grant Date][the end of
business on __________]            Grant Date:      ___________ ________, 200___
(the “Grant Date”)

 

  METROPOLITAN HEALTHNETWORKS, INC.      Dated:  As of _________ ____, 200__  
By:___________________________________
    Michael M. Earley
    Chairman and Chief Executive Officer
   

                                                                            
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof as described in Exhibit A attached hereto and made a part
hereof.  The undersigned hereby acknowledges receipt of a copy of the
Metropolitan Health Networks, Inc. Omnibus Equity Compensation Plan, a copy of
which is attached hereto as Exhibit B, and agrees to be bound by the terms of
such Plan.
 

  OPTIONEE      Dated:  As of _________ ____, 200__  
___________________________________
Name:
   

                      
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Terms and conditions of the Non-Qualified Stock Option Agreement for Directors


1. Grant of Option.  Metropolitan Health Networks, Inc., a Florida corporation
(the “Company”), hereby grants to the Optionee, as of the Grant Date an option
(the “Option”), pursuant to the Plan, to purchase the Option Shares at the Per
Share Exercise Price, purchasable as set forth in and subject to the terms and
conditions of this Option and the Plan.  Except where the context otherwise
requires, the term “Company” shall include all future subsidiaries of the
Company as defined in Sections 424(e) and 424(f) of the Internal Revenue Code of
1986, as amended or replaced from time to time (the “Code”).
 
2. Non-Qualified Stock Option.  The Option shall constitute and be treated at
all times by the Optionee and the Company as a "non-qualified stock option" for
U.S. Federal income tax purposes and shall not constitute and shall not be
treated as an "incentive stock option" as defined under Section 422(b) of the
Code.
 
3. Exercise of Option and Provisions for Termination;Vesting Schedule.  The
Option shall [fully vest on the Grant Date][vest as follows:____% of the Option
Shares will vest and become exercisable on the ___ anniversary of the Grant
Date, ____% of the Option Shares will vest and become exercisable on the ___
anniversary of the Grant Date, :____% of the Option Shares will vest and become
exercisable on the ___ anniversary of the Grant Date, :____% of the Option
Shares will vest and become exercisable on the ___ anniversary of the Grant
Date].  Except as otherwise provided in this Agreement, this Option may be
exercised at any time during the period (the “Exercise Period”) [commencing on
the Grant Date and terminating on the ten year (10th) anniversary of the Grant
Date (the “Expiration Date”).]  This Option may not be exercised at any time on
or after the Expiration Date.
 
(a) Exercise Procedure.  Subject to the conditions set forth in this Agreement
and the Plan, this Option shall be exercised by the Optionee’s delivery of
written notice of exercise to the General Counsel of the Company, specifying the
number of Option Shares to be purchased and the purchase price to be paid
therefor (the “Purchase Price”).  Such notice must be signed and dated and be
accompanied by payment in full of the Purchase Price in accordance with Section
4 of this Agreement.  Such exercise shall be effective upon receipt by the
General Counsel of the Company of such written notice together with the Purchase
Price.  The Optionee may purchase less than the number of Shares covered hereby,
provided that no partial exercise of this Option may be for any fractional
Share.
 
4. Payment of Purchase Price.  Payment of the Purchase Price for the Shares
purchased upon the exercise of this Option shall be made by delivery to the
Company of one or some combination of the following items of consideration with
a value on the date of exercise equal to the Purchase Price of the subject
Shares:
 
(a) cash;
 
(b) a certified check or bank check;
 
 
- 2 -

--------------------------------------------------------------------------------

 
(c) a cash equivalent instrument that is reasonably acceptable to the Company;
or
 
(d) shares of Common Stock (provided that the such shares of Common Stock have
been held by the Optionee (or any other person or persons exercising the Option)
for at least six months).
 
5. Delivery of Option Shares:  Compliance with Securities Law, Etc.
 
(a) General.  The Company shall, upon payment of the option price for the number
of Option Shares purchased and paid for, make prompt delivery of such Option
Shares to the Optionee, provided that if any law or regulation require the
Company to take any action with respect to such Option Shares before the
issuance thereof, then the date of delivery of such Option Shares shall be
extended for the period necessary to complete such action.
 
(b) Listing Qualifications, Securities Law Compliance, Etc.  Notwithstanding
anything to the contrary in this Agreement, no shares of Common Stock purchased
upon exercise of the Option, and no certificate representing such shares, shall
be issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange, if any, upon which shares of
that class are then listed, or (b) in the opinion of counsel to the Company,
such issuance or delivery would (i) cause the Company to be in violation of or
to incur liability under any federal, state or other securities law, or any
other requirement of law or any requirement of any stock exchange regulations or
listing agreement to which the Company is a party, or of any administrative or
regulatory body having jurisdiction over the Company or (ii) require
registration (apart from any registrations as have been theretofore completed by
the Company covering such shares) under any federal, state, or other securities
or similar law.
 
6. No Special Employment or Similar Rights.  Nothing contained in the Plan or
this Option shall be construed or deemed by a person under any circumstances to
bind the Company to continue the relationship of the Optionee with the Company
for the period within which this Option may be exercised or otherwise.
 
7. Rights as a Shareholder.  The Optionee shall have no rights as a shareholder
with respect to any Option Shares which may be purchased by exercise of this
Option (including, without limitation, any rights to receive dividends or
non-cash distributions with respect to such Option Shares) unless and until a
certificate representing such Option Shares is duly issued and delivered to the
Optionee.  No adjustment shall be made for dividends or other rights for which
the record date is prior to the date such certificate is issued.
 
8. Adjustment Provisions.
 
(a) General.  If, through or as a result of any consolidation of shares of
Common Stock, merger or consolidation of the Company or its Subsidiaries or sale
or other disposition by the Company or its Subsidiaries of all or a portion of
its assets, any other change in the Company's or its Subsidiaries' corporate
structure, or any distribution to shareholders other than a cash dividend
results in the outstanding shares of Common Stock, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares of Common Stock or other securities of the Company, or for
shares of Common Stock or other securities of any other Company; or new,
different or additional shares or other securities of the Company or of any
other Company being received by the holders of outstanding shares of Common
Stock, the Optionee shall, with respect to this Option or any unexercised
portion hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in the Plan.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b) Board Authority to Make Adjustments.  Any adjustments under this Section 8
will be made by the Board of Directors and/or the Compensation Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.  No fractional Shares will be
issued pursuant to this Option on account of any such adjustments.
 
9. Change of Control.  In the event of an Acceleration Event (as such term is
defined in the Plan) or upon the occurrence of a Change of Control (as such term
is defined in the Plan) prior to the Expiration Date or termination of this
Option, the Option granted hereunder, to the extent not previously exercisable
and vested, shall become immediately exercisable and fully vested.
 
10. Withholding Taxes.  The Company’s obligation to deliver Option Shares upon
the exercise of this Option shall be subject to the Optionee’s satisfaction of
all applicable, federal, state and local income and employment tax withholding
requirements.
 
11. Financial Restatements Due to Intentional Misconduct or Gross Negligence.
 
(a)           In the event that the disinterested and independent (as determined
in accordance with the NYSE AMEX listing standards) members of the Board of
Directors determine (the “Board Determination”) that the Optionee’s intentional
misconduct or gross negligence directly or indirectly caused or contributed to a
restatement of the Company’s consolidated financial statements due to the
material non-compliance of the Company with any financial reporting requirement
under the U.S. federal securities laws, whether such restatement is required by
law or the Board of Directors determines, in its discretion, such restatement is
necessary or desirable to serve the best interests of the Company, then any
vested and unvested Options then held by the Optionee that were granted during
the three month period prior to or the nine month period following the first
public issuance or filing with the Securities Exchange Commission (whichever
occurs first) of the incorrect financial statements shall be immediately
cancelled and rendered null and void without any payment therefor. In addition,
for any Options that were exercised during the nine month period following the
first public issuance or filing with the Securities Exchange Commission
(whichever occurs first) of the incorrect financial statements (the “Covered
Options”), the Optionee shall be required to repay or otherwise reimburse the
Company, upon demand, an amount in cash or shares of Common Stock having a value
equal to the amount described in clause (i), (ii) or (iii) below, depending on
whether the Optionee still holds the Option Shares acquired upon exercise of the
Covered Options:
 
(i)           to the extent that such Option Shares have been sold, the
difference between the aggregate proceeds received from such sale of such Option
Shares over the aggregate Option Exercise Price for such Option Shares,
 
 
- 4 -

--------------------------------------------------------------------------------

 
(ii)           to the extent that such Option Shares have been transferred
otherwise than for value (ex. a transfer by gift, a transfer upon death), the
difference between: (x) the greatest of (a) the Fair Market Value (as defined in
the Plan) of such Option Shares on the date the Covered Options were exercised,
(b) the Fair Market Value of such Option Shares on the date the Option Shares
underlying the Covered Options were transferred and (c) the Fair Market Value of
such Option Shares on the date of the Board Determination and (y) the aggregate
Option Exercise Price with respect to such Option Shares; and/or
 
(iii)           to the extent that such Option Shares have not been sold or
otherwise transferred at the time the Company demand is made, the difference
between: (x) the greater of (a) the Fair Market Value of such Option Shares on
the date the Covered Options were exercised and (b) the Fair Market Value of
such Option Shares on the date of the Board Determination and (y) the aggregate
Option Exercise Price with respect to such Option Shares.
 
(b)           This section does not constitute the Company’s exclusive remedy
for the Optionee’s commission of intentional misconduct or gross
negligence.  The Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Options to
the Optionee. By receiving the grant of Options hereunder, the Optionee agrees
that the Company may deduct from any amounts it owes the Optionee from time to
time (such as wages or other compensation, deferred compensation credits,
vacation pay, any severance or other payments owed following a Termination of
Employment, as well as any other amounts owed to the Optionee by the Company) to
the extent of any amounts the Optionee owes the Company under this section. The
provisions of this section and any amounts repayable by the Optionee hereunder
are intended to be in addition to any rights to repayment the Company may have
under Section 304 of the Sarbanes-Oxley Act of 2002 and other applicable law.
 
12. Representations.  The Optionee represents, warrants and covenants that:
 
(a) Any Option Shares purchased upon the exercise of this Option shall be
acquired for the Optionee’s account for investment only, and not with a view to,
or for sale in connection with, any distribution of the Option Shares in
violation of the Securities Act, or any rule or regulation under the Securities
Act.
 
(b) The Optionee has had such opportunity as he or she has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit the Optionee to evaluate the merits and risks of his or her investment in
the Company.
 
(c) The Optionee is able to bear the economic risk of holding such Option Shares
acquired pursuant to the exercise of this Option for an indefinite period.
 
(d) The Optionee understands the tax consequences of the granting of the Option,
the acquisition of rights to exercise the Option with respect to any Option
Shares, the exercise, release or other disposal of the Option and purchase of
Option Shares hereunder, and the subsequent sale or other disposition of any
Option Shares acquired hereunder.  In addition, the Optionee understands that
the Company may be required to pay, or account for taxes in respect of any
compensation income, or other income or gain realized by the Optionee upon
exercise of the Option granted hereunder.  To the extent that the Company is
required to pay, account for or withhold any such taxes, then, unless both the
Optionee and the Committee have otherwise agreed upon alternate arrangements,
the Optionee hereby agrees that the Company may deduct from any payments of any
kind otherwise due to the Optionee an amount equal to the total taxes required
to be so paid, accounted for or withheld (as permitted by law), or if such
payments are inadequate to satisfy such taxes, or if no such payments are due or
to become due to the Optionee, then the Optionee agrees to provide the Company
with cash funds or make other arrangements satisfactory to the Company regarding
such payment.  It is understood that all matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Company in its sole discretion.
 
 
- 5 -

--------------------------------------------------------------------------------

 
By making payment upon exercise of this option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 12.
 
13. Restrictions on Transfer of Option Shares.
 
(a) The Optionee hereby acknowledges and agrees that the Option shall not be
transferable by the Optionee other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Optionee only
by him or by his guardian or legal representative.
 
(b) The Optionee hereby acknowledges that in connection with any public offering
of the Company’s Common Stock, the underwriters for the Company may require that
the Company's officers, directors, and/or certain other shareholders not sell
their Shares for a certain period of time before or after the effectiveness of
any registration statement of the Company filed in connection with such
offering.  The Optionee hereby agrees that upon the Company's request in
connection with any such public offering, that the Optionee will not, directly
or indirectly, offer, sell, contract to sell, make subject to any purchase
option, or otherwise dispose of any Option Shares for a period requested by the
underwriter or its representative, not to exceed ten (10) days before and 90
days after the date of the effectiveness of any such registration statement,
without the prior written consent of the underwriter or its representative.
 
14. Legends.  All stock certificates representing Option Shares issued to the
Optionee upon exercise of this Option shall have affixed thereto legends
substantially in the following form, in addition to any other legends required
by applicable state law:
 
“The shares of stock represented by this certificate are subject to certain
restrictions on transfer contained in an Option Agreement, a copy of which will
be furnished upon request by the issuer.”
 
15. Termination of Service as Director.  The Option shall lapse and cease to be
exercisable within three months (the “Termination Exercise Period”) following
the Optionee’s termination of service as a director of the Company unless the
Optionee is removed with cause.  The Termination Exercise Period shall be
extended to one year and the Option granted hereunder, to the extent not
previously exercisable and vested, shall become immediately exercisable and
fully vested in accordance with its terms, in the event the Optionee’s service
as a director shall have terminated:
 
 
- 6 -

--------------------------------------------------------------------------------

 
(a) as a result of Retirement or Disability; and
 
(b) as a result of death, or if death shall have occurred during the Termination
Exercise Period.
 
Notwithstanding the foregoing, the Compensation Committee reserves the right to
cancel or suspend the Option granted hereunder if the Optionee is removed with
cause or the Compensation Committee determines that the Optionee is competing or
has competed with the Company as set forth in Sections 3.15 and 14.2 of the
Plan.


16. Effectiveness of the Grant of the Option.  The grant of the Option by the
Company to the Optionee shall not become effective until the Optionee executes
the cover page of this Agreement and returns this Agreement with the executed
cover page to the Company.  In the event the Optionee fails to execute and
return this Agreement to the Company within one month after the Grant Date, this
Agreement shall immediately terminate in all respects and this Agreement shall
immediately cease to be an operative contract.
 
17. Plan Documents.  This Agreement is qualified in its entirety by reference to
the provisions of the Plan, as amended from time to time, which are hereby
incorporated herein by reference.  The interpretation and construction by the
Compensation Committee of the Plan, this Agreement, the Option granted
hereunder, and such rules and regulations as may be adopted by the Committee for
the purpose of administering the Plan, shall be final, binding and
conclusive.  Until the Option shall expire, terminate, or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan, in
its then-current form, to the Optionee or any other person or entity then
entitled to exercise the Options.
 
18. Miscellaneous.
 
(a) This Agreement may (except as provided in the Plan) only be amended, altered
or modified by a written instrument signed by the parties hereto, or their
respective successors, and it may not be terminated (except as provided herein
or in the Plan).
 
(b) All notices under this Option shall be mailed or delivered by hand to (i)
the Company at the address set forth below, (ii) the Optionee at the address set
forth on the first page of this option, or (iii) at such other address as may be
designated in writing by either of the parties to one another.
 
If to the Company:               Metropolitan Health Networks, Inc.
250 South Australian Avenue, Suite 400
West Palm Beach, FL 33401.


If to the Optionee:                See address of Optionee on the cover page of
this Agreement.


 
- 7 -

--------------------------------------------------------------------------------

 
19. Applicable Law.  This Option shall be governed by and construed in
accordance with the laws of the State of Florida, but without regard to the
principle of conflict of laws thereof.  If any one or more provisions of this
Agreement shall be found to be illegal or unenforceable in any respect, the
validity and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.  The parties hereto hereby submit
themselves to the exclusive jurisdiction of the state or Federal courts located
in Palm Beach County, Florida and (a) agree and acknowledge that any claim,
action or pro­ceeding regarding the Company or this Agreement shall be brought
in such courts, and (b) hereby waive any objections to such venue, including,
without limitation, any objections based on such venue being an inconvenient
forum.
 
20. Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Optionee and supersedes any prior agreements and
understandings, oral or written, between the Company and the Optionee concerning
the subject matter of this Agreement.
 
21. Construction.  The section headings contained in this Agreement are for
reference only and shall have no effect on the interpretation of any of the
provisions of this Agreement.
 
22. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Optionee.
 


 
- 8 -

--------------------------------------------------------------------------------

 


EXHIBIT B


COMPANY’S OMNIBUS EQUITY COMPENSATION PLAN



 

[See Attached]
 
 
 
- 9 -

--------------------------------------------------------------------------------

 